Exhibit 99.2 Foremost Fabricators, LLC Condensed balance sheets (Unaudited) 2 Condensed statements of income (Unaudited) 3 Condensed statements of cash flows (Unaudited) 4 Notes to condensed financial statements (Unaudited) 5-8 Foremost Fabricators, LLC (A Limited Liability Company) Condensed Balance Sheets March 31, 2014 (Unaudited) and December 31, 2013 March 31, December 31, ASSETS Current Assets Cash $ 20,621 $ 14,878 Trade receivables 3,869,059 857,312 Inventories 11,904,022 13,983,524 Prepaid expenses 42,508 15,353 Total current assets 15,836,210 14,871,067 Leasehold Improvements and Equipment, at depreciated cost 4,433,116 4,213,070 Other Assets Deposits 59,020 43,120 $ 20,328,346 $ 19,127,257 LIABILITIES AND MEMBERS' EQUITY Current Liabilities Notes payable, bank $ 4,994,000 $ 5,350,000 Current maturities of long-term debt 250,000 250,000 Accounts payable 2,682,235 2,621,704 Accrued expenses 996,030 666,309 Total current liabilities 8,922,265 8,888,013 Members' Equity 11,406,081 10,239,244 $ 20,328,346 $ 19,127,257 See Notes to Condensed Financial Statements. 2 Foremost Fabricators, LLC (A Limited Liability Company) Condensed Statements of Income (Unaudited) Three Months Ended March 31, 2014 and 2013 March 31, March 31, Revenues: Product sales $ 18,809,591 $ 18,818,211 Other income 30,002 11,595 Total revenue 18,839,593 18,829,806 Cost of goods sold 15,983,115 16,620,437 Gross profit 2,856,478 2,209,369 Operating expenses: Selling and delivery 293,729 350,318 General and administrative 862,217 748,828 1,155,946 1,099,146 Operating income 1,700,532 1,110,223 Nonoperating expense: Interest expense ) ) Net income $ 1,641,837 $ 1,057,205 See Notes to Condensed Financial Statements. 3 Foremost Fabricators, LLC (A Limited Liability Company) Condensed Statements ofCash Flows(Unaudited) Three Months Ended March 31, 2014 and 2013 March 31, March 31, Cash Flows From Operating Activities Net income $ 1,641,837 $ 1,057,205 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 113,310 86,400 Change in assets and liabilities: (Increase) decrease in: Trade receivables ) ) Inventories 2,079,502 2,337,303 Prepaid expenses ) 51,287 Other assets ) 3,200 Increase (decrease) in: Accounts payable 60,531 ) Accrued expenses 329,721 340,236 Net cash provided by operating activities 1,170,099 1,026,193 Cash Flows From Investing Activities Purchase of leasehold improvements and equipment ) ) Net cash (used in) investing activities ) ) Cash Flows From Financing Activities Net (payments) on line of credit, bank ) ) Distributions ) ) Net cash (used in) financing activities ) ) Increase in cash 5,743 23,752 Cash, beginning 14,878 21,900 Cash, ending $ 20,621 $ 45,652 See Notes to Condensed Financial Statements. 4 Foremost Fabricators, LLC Notes To Condensed Financial Statements Note 1.Nature of Business, Subsequent Event and Significant Accounting Policies Nature of business and subsequent event : The Company is engaged in the fabrication and sale of aluminum sheet products and the sale of fiberglass sheet materials to the recreational vehicle industry. The Company sells its products to customers throughout the United States, generally on terms of 30 days. On June 27, 2014, the Company sold substantially all of its assets to an unrelated party. Significant accounting policies: Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The accompanying unaudited Condensed Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed financial statements should be read in conjunction with the audited financial statements and notes for the year ended December 31, 2013. In our opinion, these Condensed Financial Statements reflect all adjustments, consisting of normal, recurring accruals, necessary to present fairly our Condensed Financial Statements for the interim periods presented herein. The consolidated results of operations for the three months ended March 31, 2014 and 2013, are not necessarily indicative of the results to be expected for the full year. Long-lived assets: In accordance with ASC 360, “
